Smith, Judge.
The lone contention in the main appeal is that Appling County, defendant below and movant for a *767judgment based on res judicata, failed to introduce the prior judgment into the record. E. g., Doyal & Associates, Inc. v. Blair, 138 Ga. App. 314 (226 SE2d 109) (1976). Because the record does not sustain the appellant’s contention, the judgment is affirmed. The cross appeal is dismissed for want of prosecution.
Submitted June 28,1978
Decided July 14, 1978.
Jackson S. Cooley, for appellant.
Emmett P. Johnson, for appellees.

Judgment affirmed in Case no. 56083; appeal dismissed in Case no. 56084.


Deen, P. J., and Banke, J., concur.